On February 17, 1944, J. T. Daniel filed in this court his petition seeking a writ of prohibition, in which it is alleged that on October 21, 1943, petitioner was indicted in Tulsa county for the crime of perjury. That after his arrest and arraignment, he filed a motion to quash the indictment, and when the same was overruled, after the hearing of testimony, he *Page 226 
then filed a demurrer to the indictment, which was also overruled, and exception allowed. The petition for writ of prohibition was then filed in this court.
This is one of several cases arising out of indictments returned by the Tulsa county grand jury. In State of Oklahoma v. Bennett et al., 81 Okla. Crim. 206, 162 P.2d 581, the defendants, including the petitioner herein, were charged with conspiracy; in Bennett v. District Court of Tulsa County, etc.,81 Okla. Crim. 351, 162 P.2d 561, the plaintiff Bennett asked for a writ of prohibition in a case wherein he was charged with the crime of perjury, in Tulsa county. These cases have this day been decided by this court.
The facts in this case are analogous to the facts in Bennett v. District Court, etc., supra. It therefore becomes unnecessary to further discuss the facts herein presented.
For the reasons stated in the Bennett case, the writ of prohibition is granted, and the district court of Tulsa county is prohibited from further proceeding to try the plaintiff under the indictment charging him with perjury in this case.
M. A. (NED) LOONEY, Special Judge, concurs.